UNI-PIXEL, INC. July 26, 2012 VIA EDGAR Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re:Application for Withdrawal pursuant to Rule 477 of the Securities Act of 1933, as amended, of Post-Effective Amendment No. 1 to the Registration Statement on Form S-3 SEC File No. 333-181656 Ladies and Gentlemen: Pursuant to Rule 477(a) of the Securities Act of 1933, as amended, Uni-Pixel, Inc. (the “Registrant”) hereby respectfully requests the immediate withdrawal of the Registrant’s Post-Effective Amendment No. 1 (the “Amendment”) to the above-referenced Registration Statement, filed with the Commission on July 20, 2012. The Registrant has determined that it will not go forward with the offering on the terms described in the Amendment.The Registrant requests that the Commission consent to this application on the grounds that withdrawal of the Amendment is consistent with the public interest and the protection of investors, as contemplated by paragraph (a) of Rule 477.No securities were sold under the Amendment. If you have any questions regarding this application for withdrawal, please contact Mary Ann Sapone, counsel for the Registrant, at (707) 937-2059. Very truly yours, UNI-PIXEL, INC. By: /s/ Jeffrey W. Tomz Jeffrey W. Tomz, Chief Financial Officer
